IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,420; AP-75,421; AP-75,422


EX PARTE JOHN TSCHOEPE, Applicant




ON APPLICATIONS FOR WRIT OF HABEAS CORPUS IN

CAUSE NOS. 02-11-0293-CRA, 02-11-0295-CRA, 02-11-0296-CRA

IN THE 81ST DISTRICT COURT OF ATASCOSA COUNTY



 Per curiam.


O P I N I O N


	These are post-conviction applications for writ of habeas corpus filed pursuant to
Article 11.07, § 3, TEX.CODE CRIM.PROC. Applicant was convicted of aggravated
sexual assault and two counts of indecency with a child.  Punishment was assessed at
confinement for eighty years and for fifteen years, respectively.  Appeals were dismissed
because notice was untimely.  Tschoepe v. State, Nos. 04-03-755-CR, 04-03-756-CR, and
04-03-757-CR (Tex.App. - San Antonio, delivered December 10, 2003, no pet.). 
	Applicant contends that he was denied his right to a meaningful appeal when his
counsel failed to timely file notice of appeal.  Counsel submitted an affidavit admitting
that she did not correctly calculate the deadline for filing written notice of appeal after
Applicant said he wanted to appeal.  The trial court entered findings of fact and
conclusions of law in which it found counsel failed to timely file notice of appeal and
recommended that out-of-time appeals be granted.
	Relief is granted.  Applicant is entitled to out-of-time appeals in cause numbers 02-11-0293-CRA, 02-11-0295-CRA, 02-11-0296-CRA in the 81st Judicial District Court of
Atascosa County.  These causes are returned to that point in time at which Applicant may
give written notices of appeal so that he may then, with the aid of counsel, obtain
meaningful appeals.  For purposes of the Texas Rules of Appellate Procedure, all time
limits shall be calculated as if the sentence had been imposed on the date that the mandate
of this Court issues.  We hold that should applicant desire to prosecute appeals, he must
take affirmative steps to see that written notices of appeal are given within thirty days
after the mandate of this Court has issued.
DELIVERED: May 24, 2006.
DO NOT PUBLISH